 

Exhibit 10.1

 

Applied Therapeutics Inc.

[tm2014735d1_ex10-1img001.jpg] 



340 Madison Avenue, 19th Floor New York, NY 10173 212.220.9319
www.appliedtherapeutics.com

 

Chids Mahadevan

 

Dear Mr. Mahadevan:

 

We are pleased to offer you full time employment with Applied Therapeutics Inc.
(the “Company”) under the terms set forth in this offer letter (the “Offer
Letter”), effective as of your start date with the Company. Your anticipated
start date is December 2, 2019 or a date to be mutually agreed upon (such actual
date of your commencement of employment shall be referred to herein as the
“Start Date”).

 

1.           Position; Duties.  You will serve as the Company’s Chief Accounting
Officer (“CAO”). During the term of your employment with the Company, you will
devote your best efforts and substantially all of your business time and
attention to the business of the Company, except for approved vacation periods
and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies. You will report directly to the
Company’s Chief Financial Officer (“CFO”) with a direct line of communication to
the Company’s Chief Executive Officer (“CEO”).  Your primary duties will be to
direct accounting and financial operations, oversee regulatory reporting and
compliance and contribute other customary support that a CAO provides, as
determined by the CEO and CFO from time to time.  By signing this Offer Letter,
you confirm that you are under no contractual or other legal obligations that
would prohibit you from performing your duties with the Company upon your Start
Date.
 

2.           Base Salary. You will receive a starting base salary at a rate of
$290,000 per year, less standard payroll deductions and tax withholdings, which
will be paid on the Company’s ordinary payroll cycle. Your base salary will be
reviewed annually.

 

3.           Annual Cash Bonuses. You will be eligible to receive an annual cash
bonus of $101,500 in respect of the 2019 calendar year. For each calendar year
during your employment with the Company, commencing with the 2020 calendar year,
you will be eligible to receive an annual cash performance bonus with a target
amount equal to 35% of your base salary as in effect at the beginning of the
applicable calendar year. The annual cash bonus payments referenced in this
paragraph will be paid to you no later than March 15 of the calendar year after
the applicable bonus year, subject to your continued active employment with the
Company through the date of payment. No partial or prorated annual bonus cash
bonus payments will be provided.

 


4.            Stock Option Grants. Subject to approval by the Board of Directors
of the Company (the “Board”) following the Start Date, which is not guaranteed,
the Company will grant you a stock option (the “Option”) to purchase a number of
shares of the Company’s common stock (“Shares”) with (i) an aggregate grant date
fair market value equal to $450,000, as determined by the Board in its sole
discretion, and (ii) a per share exercise price equal to the fair market value
of a Share on the applicable grant date. The Option will be subject to all of
the terms and conditions set forth in the Company’s 2019 Equity Incentive Plan
(the “Plan”) and the applicable stock option agreement or grant notice covering
the Option. The vesting terms of the Option will be determined by the Board in
its sole discretion, although the Company typically provides for vesting of 25%
of the Shares subject to the Option on the first anniversary of the grant date
and the remaining 75% of the Shares subject to the Option in equal monthly
instalments over the following three years, subject in each case to your
continued active employment with the Company through the applicable vesting
date. The complete terms and conditions of your Option will be as set forth in
the Plan, and the stock option agreement or grant notice provided by the
Company.

 

Subject to your continued employment with the Company, you will be eligible for
additional equity grants in the future in the Board’s sole discretion.

 



 

 



 

5.           Employee Benefits. As a regular full-time employee of the Company,
you will also be eligible to participate in the Company’s standard employee
benefits offered to executive level employees, as in effect from time to time
and subject to plan terms and generally applicable Company policies. Details
about these benefit plans will be provided to you.

 

6.           Confidentiality Agreement; Company Policies.  You will be required,
as a condition of your serving as the Company’s CAO, to sign the Company’s
standard Employee Confidential Information and Inventions, Non-Solicitation and
Non-Competition Assignment Agreement (the “Confidentiality Agreement”), which
contains restrictive covenants and prohibits unauthorized disclosure of the
Company’s confidential information and trade secrets, among other obligations.
In addition, you will be required to abide by the Company’s policies and
procedures, as modified from time to time within the Company’s discretion.

 

7.           Relationship.  Your arrangement with the Company is for no specific
period of time.  Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for
any reason, with or without cause, upon 30 days prior written notice.

 

8.           Termination Without Cause following a Change in Control. If the
Company terminates your employment without Cause (as defined below), other than
as a result of your death or disability, within twelve (12) months following the
effective date of a Change in Control of the Company (as defined in the Plan) (a
“Qualifying Termination”), and provided such Qualifying Termination constitutes
a Separation from Service (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), then subject to Sections 9 (“Conditions to Receipt
of Severance Benefits”) and 10 (“Return of Company Property”) below and your
continued compliance with the terms of this Agreement (including without
limitation the Confidentiality Agreement), the Company will provide you with the
following severance benefits (the “Severance Benefits”):

 

(a) Cash Severance. The Company will pay you, as cash severance, three (3)
months of your base salary in effect as of your Separation from Service date,
less standard payroll deductions and tax withholdings (the “Severance”). The
Severance will be paid in installments in the form of continuation of your base
salary payments, paid on the Company’s ordinary payroll dates, commencing on the
Company’s first regular payroll date that is more than sixty (60) days following
your Separation from Service date, and shall be for any accrued base salary for
the sixty (60)-day period plus the period from the sixtieth (60th) day until the
regular payroll date, if applicable, and all salary continuation payments
thereafter, if any, shall be made on the Company’s regular payroll dates.

 



 

 

 

(b) COBRA Severance. As an additional Severance Benefit, the Company will
continue to pay the cost of your (and, if applicable, your covered dependents’)
health care coverage in effect at the time of your Separation from Service for a
maximum of three (3) months, either under the Company’s regular health plan (if
permitted), or by paying your COBRA premiums (the “COBRA Severance”). The
Company's obligation to pay the COBRA Severance on your behalf will cease if you
obtain health care coverage from another source (e.g., a new employer or
spouse’s benefit plan), unless otherwise prohibited by applicable law. You must
notify the Company within two (2) weeks if you obtain coverage from a new
source. This payment of COBRA Severance by the Company would not expand or
extend the maximum period of COBRA coverage to which you would otherwise be
entitled under applicable law. Notwithstanding the above, if the Company
determines in its sole discretion that it cannot provide the foregoing COBRA
Severance without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
health coverage in effect on the date of your termination (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made on the last day of each month regardless of whether you elect
COBRA continuation coverage and shall end on the earlier of (x) the date upon
which you obtain other coverage or (y) the last day of the third (3rd) calendar
month following your Separation from Service date.

 

9.           Conditions to Receipt of Severance Benefits. Prior to and as a
condition to your receipt of the Severance Benefits described above, you shall
execute and deliver to the Company an effective release of claims in favor of
and in a form acceptable to the Company (the “Release”) within the timeframe set
forth therein, but not later than forty-five (45) days following your Separation
from Service date, and allow the Release to become effective according to its
terms (by not invoking any legal right to revoke it) within any applicable time
period set forth therein (such latest permitted effective date, the “Release
Deadline”).

 

10.           Return of Company Property. Upon the termination of your
employment for any reason, within five (5) days after your Separation from
Service Date (or earlier if requested by the Company), you will return to the
Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, financial and operational information, customer lists
and contact information, product and services information, research and
development information, drawings, records, plans, forecasts, reports, payroll
information, spreadsheets, studies, analyses, compilations of data, proposals,
agreements, sales and marketing information, personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, tablets, handheld devices, and servers),
credit cards, entry cards, identification badges and keys, and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company, and all reproductions thereof in whole or in part and in any
medium. You further agree that you will make a diligent search to locate any
such documents, property and information and return them to the Company within
the timeframe provided above. In addition, if you have used any personally-owned
computer, server, or e-mail system to receive, store, review, prepare or
transmit any confidential or proprietary data, materials or information of the
Company, then within five (5) days after your Separation from Service date you
must provide the Company with a computer-useable copy of such information and
permanently delete and expunge such confidential or proprietary information from
those systems without retaining any reproductions (in whole or in part); and you
agree to provide the Company access to your system, as requested, to verify that
the necessary copying and deletion is done. If requested, you shall deliver to
the Company a signed statement certifying compliance with this Section prior to
the receipt of the Severance Benefits.



 



 

 

 

11.           Definition of Cause. For purposes of this Agreement, “Cause” for
termination will mean your: (a) conviction (including a guilty plea or plea of
nolo contendere) of any felony or any other crime involving fraud, dishonesty or
moral turpitude; (b) your commission or attempted commission of or participation
in a fraud or act of material dishonesty or misrepresentation against the
Company; (c) material breach of your duties to the Company; (d) intentional
damage to any property of the Company; (e) willful misconduct, or other willful
violation of Company policy that causes material harm to the Company; (f) your
material violation of any written and fully executed contract or agreement
between you and the Company, including without limitation, material breach of
your Confidentiality Agreement, or of any statutory duty you owe to the Company.
No Cause shall exist unless the Company has provided you with written notice of
termination describing the particular circumstances giving rise to Cause (which
notice shall be delivered within thirty (30) days of the initial occurrence or
discovery by the Company of the alleged Cause conduct), and has provided you the
opportunity to cure, to the extent reasonably susceptible to cure, such
circumstances within thirty (30) days after receiving such notice. If you so
effect a cure, the notice of Cause shall be deemed rescinded and of no force or
effect.

 

12.           Compliance with Section 409A. It is intended that the Severance
Benefits set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended, (the “Code”) (Section 409A, together with any state law of
similar effect, “Section 409A”) provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations
1.409A-2(b)(2)(iii)), your right to receive any installment payments under this
Agreement (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if the Company (or, if applicable, the successor entity thereto)
determines that the Severance Benefits constitute “deferred compensation” under
Section 409A and you are, on the date of your Separation from Service, a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) of the Code (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of
adverse personal tax consequences under Section 409A, the timing of the
Severance Benefits shall be delayed until the earliest of: (i) the date that is
six (6) months and one (1) day after your Separation from Service date, (ii) the
date of your death, or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments or benefits deferred pursuant to this Section shall be paid
in a lump sum or provided in full by the Company (or the successor entity
thereto, as applicable), and any remaining payments due shall be paid as
otherwise provided herein. No interest shall be due on any amounts so deferred.
If the Severance Benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which you have a Separation from
Service, the Release will not be deemed effective any earlier than the Release
Deadline. The Severance Benefits are intended to qualify for an exemption from
application of Section 409A or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly. Notwithstanding anything to
the contrary herein, to the extent required to comply with Section 409A, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A.  With respect to
reimbursements or in-kind benefits provided to you hereunder (or otherwise) that
are not exempt from Section 409A, the following rules shall apply: (i) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any one of your taxable years shall not affect the expenses eligible for
reimbursement, or in-kind benefit to be provided in any other taxable year, (ii)
in the case of any reimbursements of eligible expenses, reimbursement shall be
made on or before the last day of your taxable year following the taxable year
in which the expense was incurred, (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit



 



 

 

 

13.           Withholding Taxes. All forms of compensation referred to in this
Offer Letter are subject to applicable withholding and payroll taxes.
 

14.           Entire Agreement.  This Offer Letter, together with your
Confidentiality Agreement, forms the complete and exclusive statement of your
employment with the Company, and supersedes and replaces any prior
understandings or agreements, whether oral, written or implied, between you and
the Company regarding the matters described in this Offer Letter.

 

15.           Governing Law. This Offer Letter shall be construed and enforced
in accordance with the laws of the State of New York without regard to conflicts
of law principles.

 

16.           Counterparts. This Offer Letter may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
 

[Signature Page Follows]

 



 

 

 

If you wish to accept this offer, please sign, date and return this Offer Letter
to me.  As required, by law, your agreement with the Company is also contingent
upon your providing legal proof of your identity and authorization to work in
the United States as well as providing any necessary tax identification
documentation the Company may request.  This offer, if not accepted, will expire
at the close of business on Nov 19, 2019.

 

With the formalities covered, we are thrilled you are joining the team.

 

Very truly yours,       Applied Therapeutics Inc.       By: /s/ Shoshana
Shendelman   Name: Shoshana Shendelman, PhD   Title: Chief Executive Officer    
 
ACCEPTED AND AGREED       By: /s/ Chids Mahadevan   Name: Chids Mahadevan  

 



 

 

